DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on May 30, 2022, is a continuation of a prior U.S. non-provisional application, filed on August 6, 2020, which is a continuation of a prior U.S. non-provisional application, filed on October 29, 2018, which is a continuation of prior U.S. non-provisional application, filed on October 21, 2016, which is the U.S. national stage application of an international PCT application, filed on May 21, 2015, and claims priority to a foreign application, filed on June 5, 2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 30, 2022 was filed        before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on June 24, 2022. Claim 1 was amended. Claims 2 and 3 were canceled. Claims 4-13 and 15-22 were added. Claim 14 is non-existent, therefore it is considered as canceled. 37 CFR 1.126. Claims 1, 4-13 and 15-22 are pending for consideration in the present U.S. non-provisional application.
Double Patenting
Claims 1, 4-13 and 15-22 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent No. 11,350,426. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
Claims 1, 4-13 and 15-22 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-26 of U.S. Patent No. 10,772,105. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
Claims 1, 4-13 and 15-22 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-26 of U.S. Patent No. 10,129,897. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
The non-statutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2014/0378157 A1) in view of Yu et al. (US 2015/0223087 A1).
1. Circuitry of a terminal device that communicates with network infrastructure equipment using a primary component carrier operating on radio resources within a first frequency band and a secondary component carrier operating on radio resources within a second frequency band, the circuitry comprising: a transceiver; and control circuitry, the control circuitry and the transceiver configured together (Wei, FIG. 4) to: 
receive an indication of a configuration setting for the secondary component carrier from the network infrastructure equipment (Wei, paras. [0051], [0057], “Referring now to FIG. 5, a diagram illustrating a proposed time sharing scheme on an unlicensed band is provided according to an example embodiment. In the example embodiment of FIG. 5, the eNB 12 may determine a secondary cell carrier (SCC) (also referred to herein as unlicensed band 18) transmission ON/OFF pattern based on measurements on a license exempt band. In this regard, based in part on this data, the eNB 12 may generate planned ON and OFF durations that may be communicated to one or more UEs 14 prior to the UEs 14 usage of the SCC. In an example embodiment, the eNB 12 may measure one or more energy levels of one or more channels (e.g., wireless mediums) of the unlicensed band 18 to determine the SCC transmission ON/OFF pattern…” emphasis added.): 
establish a validity period for the configuration setting (Wei, paras. [0051], [0057], “Referring now to FIG. 5, a diagram illustrating a proposed time sharing scheme on an unlicensed band is provided according to an example embodiment. In the example embodiment of FIG. 5, the eNB 12 may determine a secondary cell carrier (SCC) (also referred to herein as unlicensed band 18) transmission ON/OFF pattern based on measurements on a license exempt band. In this regard, based in part on this data, the eNB 12 may generate planned ON and OFF durations that may be communicated to one or more UEs 14 prior to the UEs 14 usage of the SCC. In an example embodiment, the eNB 12 may measure one or more energy levels of one or more channels (e.g., wireless mediums) of the unlicensed band 18 to determine the SCC transmission ON/OFF pattern…” emphasis added. Id.); and 
receive data from the network infrastructure equipment, using the primary component carrier and the secondary component carrier in accordance with the configuration setting, during the validity period for the configuration setting (Wei, paras. [0051], [0057], “…In another example embodiment, one or more UEs 14 may determine that a channel(s) is free for usage in the unlicensed band 18 in response to receiving an explicit ON trigger sent from the eNB 12. The explicit ON trigger may be sent by the eNB 12 to one or more UEs 14 via the [P]CC such as, for example, the licensed band (e.g., cellular) of network 10. In an example embodiment, a UE(s) 14 receiving the explicit ON trigger may not be able to utilize the channel of the unlicensed band 18 to communicate with the eNB 12 until expiration of a time period such as, for example, a signaling delay time period, as shown in FIG. 5. Upon expiration of the time period associated with the signaling delay, one or more corresponding UEs 14 may receive communications (e.g., LTE eNB communications) from the eNB 12 via a channel(s) of the unlicensed band 18 for an effective ON duration period. This effective ON duration may be shorter than the planned ON duration by an amount of time corresponding to the signaling delay time period. In response to expiration of the effective ON duration period, the corresponding UEs 14 may stop usage of the channel(s) and may turn off in the unlicensed band 18 during the planned OFF duration. Additionally, one or more corresponding UEs 14 may remain off in the unlicensed band 18 an additional amount of time after a planned OFF duration for a predetermined time period (for example, a time period corresponding to t_off) in an instance in which the UE(s) 14 may receive an OFF trigger from the eNB 12.” emphasis added. Id.)
Wei et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yu et al. provides prior art disclosure and suggestions for the claimed invention, such as receive data from the network infrastructure equipment, using the primary component carrier and the secondary component carrier in accordance with the configuration setting, during the validity period for the configuration setting (Yu, paras. [0003], [0038], “…According to a second embodiment of the invention, the processor 130 may determine the switch timing according to a Discontinuous Reception (DRX) cycle configured for the communications apparatus 100 in LTE RRC_Connected mode. To be more specific, the processor 130 may extend the operation bandwidth and adjust the center frequency of the signal processing component in a DRX off duration, such that the operation band of the signal processing component covers both bandwidth of the PCC and the SCC…”) The prior art disclosure and suggestions of Yu et al. are for reasons of enabling power-efficient deactivated SCC measurement with no PCC interruption (Yu, paras. [0003], [0038], “The invention relates to method for Power-efficient Deactivated SCC measurement with no PCC interruption….”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling power-efficient deactivated SCC measurement with no PCC interruption.
4. The circuitry of claim LN wherein the control circuitry and the transceiver are further configured to: 
measure a radio usage in the second band (Wei, paras. [0067], [0074], “In an example embodiment, sensing as to whether a wireless medium of an unlicensed band SCC is free may be performed, for example, by an eNB or an UE, by setting a time period corresponding to a duration_free_min equal to a duration (e.g., 32 .mu.s) of a Distributed Coordination Function (DCF) InterFrame Space (DIFS). This may allow a minimum sensing measuring window of about 32 .mu.s free of Wifi interference. In an instance in which the wireless medium is not very busy, larger values for duration_free_min may be used to enhance sensing performance. An eNB (e.g., eNB 12) or optionally a UE (e.g., UE 14) may implement such a sensing measuring window with an energy detector (e.g., non cellular modem 23, non cellular modem 42) based on a sliding correlator and comparison of peak detection to some arbitrary threshold level…”): and 
transmit an indication of the measurements of radio usage in the second band (Wei, paras. [0067], [0074], “…In this regard, the ON/OFF duration of a planned SCC transmission generated by the eNB 12 may be flexibly adjusted by the eNB 12 based on a WM reservation status report. Such a WM reservation status report may be generated during a contention window in a Carrier-Sense Multiple Access (CSMA) Collision Avoidance (CA) protocol, by the eNB 12 (for example, via non-cellular modem 23 (e.g., a Wifi modem)) or alternatively by a UE(s) 14 (for example, via the non-cellular modem 42 (e.g., a Wifi modem)).”)
5. The circuitry of claim 4, wherein the control circuitry and the transceiver are further configured to: 
determine whether the validity period has expired (Wei, paras. [0051], [0057], Id.); and 
in a case that the validity period is determined to have expired, measure the radio usage in the second band and transmit an indication of the measurements of radio usage in the second band (Wei, paras. [0067], [0074], Id.)
6. The circuitry of claim 1, wherein the control circuitry and the transceiver are further configured to: 
determine whether the validity period has expired (Wei, paras. [0051], [0057], Id.); and 
in a case that the validity period is determined have expired, release the configuration setting (Wei, paras. [0051], [0057], Id.)
7. The circuitry of claim 1, wherein the control circuitry and the transceiver are further configured to: 
receive another indication, of an updated configuration setting for the second band, after the validity period has expired (Wei, paras. [0051], [0057], Id.); 
establish another validity period for the updated configuration setting for the second band (Wei, paras. [0051], [0057], Id.); and 
receive data using the second band operating in accordance with the updated configuration setting during the another validity period for the updated configuration setting (Wei, paras. [0051], [0057], Id.)
8. The circuitry of claim 1, wherein the control circuitry and the transceiver are further configured to: 
perform channel quality measurements for the second band (Wei, paras. [0067], [0074], Id.); 
determine whether the channel quality measurements indicate a channel quality is below a threshold channel quality (Wei, paras. [0067], [0074], Id.); and 
in a case that the channel quality measurements are determined to indicate that the channel quality is below the threshold channel quality, measure a radio usage in the second band and transmit an indication of the measurements of radio usage in the second band (Wei, paras. [0067], [0074], Id.)
9. The circuitry of claim 8, wherein the control circuitry and the transceiver are further configured to: 
receive another indication of an updated configuration setting for the second band after transmitting the indication of the measurements of radio usage in the second band (Wei, paras. [0067], [0074], Id.); 
establish another validity period for the updated configuration setting for the second band (Wei, paras. [0067], [0074], Id.); and 
receive data using the second band operating in accordance with the updated configuration setting for the second band during the another validity period for the updated configuration setting (Wei, paras. [0067], [0074], Id.)
10. The circuitry of claim 1, wherein the control circuitry and the transceiver are further configured to: 
receive a request to provide an indication of radio usage in the second band (Wei, paras. [0067], [0074], Id.); 
measure a radio usage in the second band (Wei, paras. [0067], [0074], Id.); and 
transmit the indication of the measurements of radio usage in the second band in response thereto (Wei, paras. [0067], [0074], Id.)
11. The circuitry of claim 10, wherein the control circuitry and the transceiver are further configured to: 
receive another indication of an updated configuration setting for the second band after transmitting the indication of the measurements of radio usage in the second band in response to receiving the request (Wei, paras. [0067], [0074], Id.); 
establish another validity period for the updated configuration setting for the second band (Wei, paras. [0067], [0074], Id.); and 
receive data using the second band operating in accordance with the updated configuration setting for the second band during the another validity period for the updated configuration setting (Wei, paras. [0067], [0074], Id.)
12. The circuitry of claim 4, wherein the indication of the measurements of radio usage in the second band is transmitted using transmission resources in the first band (Wei, paras. [0067], [0074], Id.)
13. The circuitry of claim 4, wherein the indication of the measurements of radio usage in the second band is transmitted using radio resource control (RRC) signaling (Wei, paras. [0061], [0074], “…The apparatus may inform the unlicensed band capable UEs about the planned ON/OFF duration via radio resource control (RRC) or media access control (MAC) signalling…”)
15. The circuitry of claim 1, wherein the indication of the configuration setting for the second band is received using transmission resources in the first band (Wei, paras. [0051], [0057], Id.)
16. The circuitry of claim 1, wherein the indication of the configuration setting for the second band is received using radio resource control (RRC) signaling (Wei, paras. [0061], [0074], Id.)
17. The circuitry of claim 4, wherein 
communications are received by the terminal device operating in accordance with a first wireless communications operating standard (Wei, paras. [0051], [0057], Id.), and 
the measurements of radio usage in the second band are made by the terminal device operating in accordance with a second wireless communications operating standard that is different from the first wireless communications operating standard (Wei, paras. [0067], [0074], Id.)
18. The circuitry of claim 17, wherein the first wireless communications operating standard is a cellular telecommunications operating standard and the second wireless communications operating standard is a non-cellular telecommunications operating standard (Wei, paras. [0051], [0057], Id.)
19. The circuitry of claim 1, wherein the validity period is established in accordance with an operating standard for a wireless telecommunications system (Wei, paras. [0051], [0057], Id.)
20. A method of operating network infrastructure equipment in a wireless telecommunications system for communicating with a terminal device using a primary component carrier operating on radio resources within a first frequency band and a secondary component carrier operating on radio resources within a second frequency band, the method (Wei, FIG. 5) comprising: 
determining a configuration setting for the secondary component carrier based on radio usage in the second frequency band (Wei, paras. [0051], [0057], Id.); 
establishing a validity period for the configuration setting (Wei, paras. [0051], [0057], Id.); 
transmitting an indication of the configuration setting for the secondary component carrier to the terminal device (Wei, paras. [0051], [0057], Id.); 
transmitting data to the terminal device, using the primary component carrier and the secondary component carrier in accordance with the configuration setting, during the validity period for the configuration setting (Wei, paras. [0051], [0057], Id. cf. Claim 1).
Wei et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yu et al. provides prior art disclosure and suggestions for the claimed invention, such as transmitting data to the terminal device, using the primary component carrier and the secondary component carrier in accordance with the configuration setting, during the validity period for the configuration setting (Yu, paras. [0003], [0038], Id.) The prior art disclosure and suggestions of Yu et al. are for reasons of enabling power-efficient deactivated SCC measurement with no PCC interruption (Yu, paras. [0003], [0038], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling power-efficient deactivated SCC measurement with no PCC interruption.
21. The method of claim 20, further comprising: 
determining whether the validity period for the configuration setting for the secondary component carrier has expired (Wei, paras. [0051], [0057], Id.); and 
in a case that the validity period is determined to have expired, determining a new configuration setting based on measured radio usage in the second frequency band and establishing another validity period for the new configuration setting (Wei, paras. [0067], [0074], Id.)
22. Network infrastructure equipment for use in a wireless telecommunications system for communicating with a terminal device using a primary component carrier operating on radio resources within a first frequency band and a secondary component carrier operating on radio resources within a second frequency band, the network infrastructure equipment comprising: processing circuitry configured (Wei, FIG. 3) to: 
determine a configuration setting for the secondary component carrier based on radio usage in the second frequency band (Wei, paras. [0051], [0057], Id.); 
establish a validity period for the configuration setting (Wei, paras. [0051], [0057], Id.); 
transmit an indication of the configuration setting for the secondary component carrier to the terminal device (Wei, paras. [0051], [0057], Id.); 
transmit data to the terminal device, using the primary component carrier and the secondary component carrier in accordance with the configuration setting, during the validity period for the configuration setting (Wei, paras. [0051], [0057], Id. cf. Claim 1).
Wei et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yu et al. provides prior art disclosure and suggestions for the claimed invention, such as transmit data to the terminal device, using the primary component carrier and the secondary component carrier in accordance with the configuration setting, during the validity period for the configuration setting (Yu, paras. [0003], [0038], Id.) The prior art disclosure and suggestions of Yu et al. are for reasons of enabling power-efficient deactivated SCC measurement with no PCC interruption (Yu, paras. [0003], [0038], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling power-efficient deactivated SCC measurement with no PCC interruption.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Jung et al. (US 2012/0281655 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Wittberg, para. [0074], “The user equipment sets up a time for expiration of validity of the stored component carrier configuration for the component carrier [S860]. In this case, a value of the time of the expiration of the component carrier configuration may include a value previously set within the user equipment or a value set up by the network.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476